TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00147-CV


Mercedes-Benz USA, LLC and Continental Imports Holding, Inc. d/b/a 
Mercedes-Benz of Austin, Appellants

v.

Joseph Yousefy, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. D-1-GN-03-002179, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		In Appellants' Motion to Dismiss Appeal Pursuant to Settlement, Mercedes-Benz
USA, LLC and Continental Imports Holding, Inc. d/b/a Mercedes-Benz of Austin represent that they
no longer wish to pursue this appeal, that the dismissal would not prevent an entitled party from
seeking relief, and that appellee Joseph Yousefy is not opposed to the dismissal.  We grant the
motion and dismiss this appeal.

  
						G. Alan Waldrop, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed on Appellants' Motion
Filed:   June 1, 2007